Title: From John Adams to United States Senate, 18 February 1801
From: Adams, John
To: United States Senate



Gentlemen of the Senate
United States Feb 18th 1801

I nominate Henry Prebble Esqr. of Massachusetts to be Consul of the United States at Cadiz in Spain in the place of Mr. Iznardi
John Jones Waldo of Massachusetts to be Consul Commercial Agent at Nantes in France
Isaac Cox Barnet of New Jersey to be Consul Commercial Agent at Bourdeaux
John M. Forbes of N York to be Consul Commercial Agent at Havre de Grace
William Lee of Massachusetts to be Consul Commercial Agent at Marseilles
George Rundle of Pensylvania to be consul Commercial Agent at Brest
Thomas Waters Griffith of Maryland to be Consul Commercial Agent at Rouen
William Foster Jun of Massachusetts to be Consul Commercial Agent at Morlaie
George Stacey now acting agent for the United States in the Isle of France to be Consul Commercial Agent of the United States in that & the isle of Bourbon
John Mitchell of New Jersey to be consul Commercial Agent at Ostend
James H Hove of the territory of Columbia to be Consul Commercial Agent at Dunkirk

John Adams